Citation Nr: 0427397	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).

REPRESENTATION

Appellant represented by:  Imelda Llorin-LaBastida

WITNESSES AT HEARING ON APPEAL

Appellant and her niece

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the VA Regional Office (RO) that 
the appellant was not eligible for benefits under the laws 
administered by VA because the individual on whose service 
the benefits were claimed was not a veteran for VA benefit 
purposes.  The appellant, his widow, perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence.

2.  The appellant's spouse, on whose service she claimed 
entitlement to VA benefits, had no qualifying service in the 
Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not eligible for benefits under the laws 
administered by VA.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 
5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her spouse served in the 
Commonwealth Army of the Philippines in the service of the 
United States Armed Forces of the Far East (USAFFE) from 1941 
to 1946.

Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which has been codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  

On receipt of a claim for benefits, VA will notify the 
claimant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the claimant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

The RO notified the appellant of the information and evidence 
needed to substantiate her claim in May 2002 by informing her 
of the evidence required to establish eligibility for VA 
benefits.  The RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  The RO informed her that 
although VA would make reasonable efforts to obtain the 
evidence she identified, it was ultimately her responsibility 
to provide the evidence in support of her claim.

The appellant was also provided with a statement of the case, 
in which the RO provided her with notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  In that document the 
RO also informed her of the cumulative evidence previously 
provided to VA or obtained by VA on her behalf.  The Board 
finds that in all of these documents the RO informed the 
appellant of the evidence she was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
her claim.  Quartuccio, 16 Vet. App. at 183.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform the appellant of the evidence needed to substantiate 
her claim.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c) (2003).  The 
RO obtained a certification from the service department 
regarding the alleged service of the appellant's spouse in 
the Armed Forces of the United States, which is the 
controlling issue in her claim.  The appellant also submitted 
multiple documents in support of her claim.  She has not 
indicated the existence of any other evidence that is 
relevant to her appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the appellant's claim and that no reasonable possibility 
exists that any further assistance would aid her in 
substantiating her claim.  38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2003).

Relevant Laws and Regulations

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service of the United States and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 
38 C.F.R. § 3.1(d) (2003).  In determining whether the 
appellant's spouse had any recognized active service, service 
in the Commonwealth Army of the Philippines is included, from 
and after the dates they were called into service of the 
Armed Forces of the United States.  38 U.S.C.A. § 107(a) 
(West 2002); 38 C.F.R. § 3.40(c) (2003).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d) (2003).  
The period of active service will be from the date certified 
by the Armed Forces as the date of enlistment or the date of 
report for active duty, whichever is later, to the date of 
release from active duty or discharge, but in the case of 
members of the Commonwealth Army no later than June 30, 1946.  
38 C.F.R. § 3.41(a) (2003).  The active service in the 
guerrilla forces will be the period certified by the service 
department.  38 C.F.R. § 3.41(d) (2003).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Report of Transfer or Discharge from 
the Armed Forces of the United States, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the service department.  
VA may accept that evidence if the evidence is a document 
issued by the service department, the document contains the 
needed information, and VA finds that the document is genuine 
and that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203 (2003).  VA is 
bound by the service department's certification of service.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).

Analysis

The appellant's spouse claimed entitlement to VA compensation 
benefits in July 1989, prior to his death.  In conjunction 
with that claim he submitted a discharge certificate issued 
by the Army of the Commonwealth of the Philippines showing 
that he entered service in November 1941 and was separated in 
June 1946.  In January 1991 the National Personnel Records 
Center (NPRC) provided a certification showing that the 
appellant's spouse had no recognized service in the Armed 
Forces of the United States, which determination had been 
made in September 1949.

The appellant submitted in support of her claim a February 
2002 certification from the General Headquarters, Armed 
Forces of the Philippines, indicating that her spouse served 
in the USAFFE from November 1941 to June 1946.  She also 
submitted an affidavit in which she attested that her spouse 
had served in the USAFFE in those years; an Affidavit of 
Philippine Army Personnel, purportedly completed in June 
1946, showing that he served in the USAFFE and as a 
guerrilla; an affidavit from an individual with whom he 
purportedly served, verifying his service in the USAFFE; and 
hearing testimony, in which she again asserted that her 
spouse had served in the Commonwealth Army of the Philippines 
in the service of USAFFE.

None of the documents submitted by the appellant, or her 
spouse during his lifetime, was issued by the Armed Forces of 
the United States.  Certification from any other source is 
not probative in determining whether her spouse had any 
qualifying service in the Armed Forces of the United States.  
The NPRC provided certification, which was determined in 
September 1949, that the appellant's spouse had no qualifying 
service in the Armed Forces of the United States.  That 
certification is binding on VA.  The Board finds, therefore, 
that the preponderance of the probative evidence shows that 
the appellant's spouse is not a veteran for VA benefit 
purposes, and that the appellant has no eligibility for 
benefits under the laws administered by VA.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001).



ORDER

The appellant's claim for benefits under the laws 
administered by VA is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



